DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 9-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffis (10,864,293) in view of Landau (2015/0366250)
Regarding claim 1, Griffis shows a volatile substance diffuser comprising: a housing (620) comprising a cylindrical shell having an inner surface and an exterior surface (fig 9), the housing defining a proximal end having a proximal opening (bottom of 620) and a distal end (top of 620); and a cylindrical ring (610) comprising an outer surface, an interior surface, and a volatile substance (fig 9, col 4, lines 40-55), the cylindrical ring being disposed on the inner surface of the cylindrical shell (fig 9) with the outer surface oriented to face the inner surface of the cylindrical shell (fig 9), wherein the cylindrical ring defines a proximal diameter of the air passageway adjacent the 
But fails to disclose a distal opening and that the interior surface defining a hollow air passageway that extends  through the proximal opening  and the distal opening of the housing.
However, Landau teaches a scented push/pull cap (18, 14, 19, 20) that has a  proximal and distal openings (top and bottom of the cap) that the interior surface of the cap defining a hollow air passageway that extends  through the proximal opening  and the distal opening of the housing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a distal opening in the form of a bush/pull cap as shown in Landau, in order to let  a user drink form the bottle without completely removing the cap as shown in Landau (fig 2).
Regarding claim 6,  a housing axis defined by the cylindrical shell and the ring axis defined by the cylindrical ring are substantially parallel (fig 9).
Regarding claim 7, herein the cylindrical shell of the housing and the cylindrical ring are coaxial (fig 9).
Regarding claim 9,  the hollow air passageway allows air from outside the housing to flow into the air passageway through the proximal opening and to exit the housing  through the distal opening (this is true in the above combination), 

However, Griffis teaches in an alternate embodiment that the scent dispensing element can be adhered to a housing (col 8, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use adhesive to attach the scent ring 610 to the inner surface of the cylindrical shell 620, In order to provide a more secure connection.
Regarding claim 10,  a passageway axis defined by the hollow air passageway is generally parallel to the housing axis and wherein the cylindrical ring extends from the proximal end of the housing to the distal end of the housing (the proximal end is being considered the area between the proximal opening and the ring and the distal end is being considered the area between the ring and the distal opening).
Regarding claim  11,  wherein the volatile substance diffuser is configured to allow air to flow through the air passageway in an air flow direction that is generally parallel to the passageway axis (fig 9).
Regarding claim 12,  the proximal diameter being larger than the midpoint diameter (fig 9) and wherein the interior surface extends radially inward from the proximal end of the housing to the mid-point (fig 9)
Regarding claim 13,  the distal diameter being larger than the midpoint diameter (fig 9) and wherein the interior surface extends radially inward from the distal end of the housing to the mid-point (fig 9)


Regarding claim 16, Griffis as modified above shows a volatile substance diffuser  comprising: a housing (620) defining a housing axis (fig 9), the housing extending axially along the housing axis between a proximal end and a distal end, the housing comprising a shell having an inner surface and an exterior surface (fig 9); and a component (610) carrying a volatile substance, the component defining an air passageway that allows air to flow from the proximal end of the housing to the distal end of the housing through the air passageway (the proximal end is near the top of 610 and the distal end is near the bottom of 610, fig 9), wherein the component is attached to the inner surface of the shell, the air passageway defines an air passageway axis, and  the housing axis and the air passageway axis are at least substantially parallel (fig 9), but fails to disclose that the component is adhered to the housing.
However, Griffis teaches in an alternate embodiment that the scent dispensing element can be adhered to a housing (col 8, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use adhesive to attach the scent ring 610 to the housing 620, In order to provide a more secure connection.
Regarding claim 18,  wherein the volatile substance comprises at least one of (a) an odor absorbing material or (b) a fragrance emitting material (col 4, lines 40-55).
Regarding claim 19, wherein the component is hollow (fig 9) 
Regarding claim 20,   the component defines a proximal diameter adjacent the proximal end of the housing and a midpoint diameter at a point along the housing axis, .

Claims 2, 3, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffis (10,864,293) as modified by Landau (2015/0366250) above, further in view of Lin (8,215,511)
Regarding claims 2 and 17, Griffis as modified above shows all aspects of the applicant’s invention as in claims 1 and 16 above, but fails to disclose a clip secured to the housing and configured to removably secure the volatile substance diffuser to a slat of an air vent. 
However, Lin teaches a bottle cap with a clip (40, 42); the clip can be used to attach the bottle cap to a slat of an air vent.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the clip of Lin to the housing of Griffis in order to attach to an object as taught by Lin (col 5, lines 9-11).
Regarding claim 3, wherein the clip is configured to orient the volatile substance diffuser with respect to the air vent such that an airflow through the polymer cylindrical ring is generally along a longitudinal axis of the polymer cylindrical ring (element 40 and 42 of Lin can be perform this function).
Regarding claim 14, further comprising a clip (40, 42 Lin) secured to the proximal end of the housing and configured to removably secure the volatile substance diffuser to a slat of an air vent (element 40, 42 can attach the diffuser to a slat of an air vent).  
s 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffis (10,864,293) as modified by Landau (2015/0366250) above, further in view of Cuthbert (2004/0000596)
Regarding claim 4, Griffis  as modified above fails to show wherein the volatile substance 22 comprises an odor absorbing material and a fragrance emitting material.
However, Cuthbert teaches a scent dispensing substance 22 that includes an odor absorbing material and a fragrance emitting material [0028].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the material 22 for the ring 610 in order to absorb and emit scent as taught by Cuthbert [0028].


Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive.
Regarding claim 1, the examiner notes that when the cap of Griffis as modified by landau has not been screwed onto the bottle yet, the interior surface will define a hollow air 
The examiner also notes that modifying Griffis with Landau will not render the cap 620 interoperable for its intended use of releasing scent during drinking by a user. The examiner notes that the modified cap of Griffis in view of Landau can easily be removed (unscrewed) in order to release scent. Additionally, when the cap is removed, the scent will be released.
Regarding claim 10. The proximal end and the distal end have not been defined. The examiner is considering the proximal end to be from the end of the cap to the start of the ring and he is considering the distal end to be from the other end of the ring to the other end of the cap.

Regarding claims 9 and 16, the examiner notes that Griffis itself teaches adhering a scent dispense to a housing. See column 8, line 3. The examiner notes that adding a bit of weak adhesive between the ring and the cap could help the ring stay attached to the cap before it is screwed onto the bottle for the first time. If only a small amount of weak adhesive is  used, then the ring will still become attached to the bottle after the cap is screwed to the bottle for the first time.  
The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752